DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Response to Applicant’s Arguments
Applicant’s arguments with respect to claims 15 & 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, as necessitated by amendment, see the new grounds of rejection over Kharchenko (US 2017/0021553 A1) in view of Meinzinger (US 2015/0284234 A1).

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17-24, 27-29, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kharchenko (US 2017/0021553 A1) in view of Meinzinger (US 2015/0284234 A1).
Regarding claim 15, Kharchenko teaches a method for simultaneously forming and filling a container (See abstract - "A method for forming and filling a container with liquid. The container being formed from a preform located within a mold and the method utilizing a hydraulic blow molding device that is coupled to a source of the liquid, which is used as the blow molding medium...") having an opening (See Figs 1 & 4, #52) with a liquid filling material (See Fig 4, #15/#16/#54) in a device having at least one filling station (See Fig 4 - Fig 13 for filling station) that includes a filling head (Fig 4, #14), the method comprising steps of:
inserting a preform (#10) into a mold (#28/#30/#32) in the filling station (See Fig 4) such that, after insertion of the preform, the filling head (#14) is axially aligned above an opening (#74) of the preform and the filling head is spaced apart from the preform (See Fig 4 illustrating that the filling head {#14} is axially spaced above the preform opening {#74}. See further ¶ [0073]);
after the inserting step, moving the filling head axially toward the inserted preform to a working position (See the movement of the filling head {#14} between Figs 4 & 5, wherein the filling head moves axially {along line 'A'} from an initial position {Fig 4} towards a working position {Fig 5}) in which an end region of the filling head seals off the opening of the preform (See ¶ [0074] - "Once the mold 18 has been closed and the preform 10 has been properly positioned beneath the HBM device 14, the injection nozzle 44 is extended (at 85 in FIG. 15) by its actuator 46 to sealingly engage the preform 10...");
filling the preform (See filling steps illustrated in Figs 6-8) in the filling station by introducing the liquid filing material into the preform (See Figs 7-8) through the filling head in the working position (See Fig 7 for the filling head {#14} in a working position) at a defined pressure such that the preform is simultaneously filled and expanded by the introduced liquid filling material and the container is formed to have a contour predetermined by the mold (See ¶ [0075] - "...Engaging the blow nozzle 44 with the preform 10, the interior of the preform 10 is closed defining a preform inner volume. Then, the actuator 72 can further move the stretch rod 70 down to axially stretch the preform 70, and/or the actuator 62 can open the seal pin 63. Both movements can be independent, one starting before the other or vice versa up to a configuration illustrated in FIG. 7..." Specifically, see that "...the actuator 62 can open the seal pin 63..." prior to actuation of the stretch rod {#70}, thus filling the preform with the liquid filling material);
during the filling step (See filling steps illustrated in Figs 6-8), lowering a stretching rod from the filling head into the preform (See Fig 6. See further ¶ [0076] - "After the headspace setting member 70 has engaged the closed end 24 of the preform 10, the headspace setting member 70 is further advanced so as to axially stretch the preform 10. In this regard, it will be appreciated that the headspace setting member 70 may be a stretch rod.") and stretching the preform in a longitudinal direction (See ¶ [0076]. See further movement of the preform in a longitudinal direction between Figs 6 & 7);
after completion of the filling step (See filling steps illustrated in Figs 6-8), retracting the stretching rod into the filling head (See retraction of the stretching rod {#70} from Figs 8-13) and moving the filling head out of the working position such that the filling head is axially spaced apart from the container (See Fig 13 illustrating that the filling head {#14} is moved out of the working position {shown in Figs 5-12} such that the filling head is axially spaced apart from the container {See Fig 13});
removing the filled and capped container from the filling station (See ¶ [0080] - "...In such instances, a holding pressure 101 may be applied to the container 12, while the container 12 is still in the mold 18 and until the material of the container 12 sufficiently cools to allow it to be removed from the mold 18...").
	Kharchenko does not specifically teach carbonated liquid; 
a method... for closing the opening of the container after the container has been filled with the liquid filing material; 
closing the container in the filling station using a closure cap such that liquid filling material cannot escape from the container;
wherein, before moving the filling head out of the working position, an overpressure is set in a pressure chamber of the filling station surrounding the opening of the container; or
wherein the overpressure is a pressure between ambient pressure and the defined filling pressure at which foaming up of the carbonated liquid filling material introduced in the container is minimized enough that the liquid filling material does not escape from the container when the filling head is moved out of the working position and the closing step is performed.
	Meinzinger teaches carbonated liquid (See ¶ [0003] - "The present invention relates to filling a container with a filling product in a beverage bottling plant, for example, for bottling a carbonated filling product, such as beer, soft drinks or mineral water, for example.").
a method... for closing the opening of the container after the container has been filled with the liquid filing material (See ¶ [0125] - [0131] describing the filling of the container {¶ [0125] - [0130]} followed by the closing of the container {¶ [0131]}).
closing the container in the filling station using a closure cap such that liquid filling material cannot escape from the container (See ¶ [0131] - "Once the filling-product line 3 has then been retracted and the centering bell 30 accordingly arranged in the parked position shown in FIG. 4, the capper 62 can be lowered and can apply the container cap 104, for example the crown cap, to the container 100. Accordingly, the container 100 is capped under the pressure which is present in the capping-head space 60 that is to say under a positive pressure.").
wherein, before moving the filling head out of the working position, an overpressure is set in a pressure chamber of the filling station surrounding the opening of the container (See ¶ [0025] - "...Towards the end of the filling operation, when the container is already largely filled with the filling product, equalization of the pressures between the pressure in the headspace of the container and the pressure of the filling product provided under positive pressure can take place, since the residual gas in the container can now rise to atmospheric pressure or to the pressure provided by the filling product. However, the pressure difference achieved or the equalization of the pressures depends on the starting pressures and in particular on the initial negative pressure in the container to be filled." See further ¶ [0110] - "In certain embodiments, after the filling-product valve 32 has been closed, the pressurizing-gas valve 50 can be opened again and pressurizing gas fed into the filling-product line 3 via the pressurizing-gas device 5. As a result, the negative pressure still present in the headspace K or in the container 100 is reduced and instead a positive pressure is built up or a positive pressure already present in the headspace K is increased further..." See further ¶ [0111]), and
wherein the overpressure is a pressure between ambient pressure and the defined filling pressure at which foaming up of the carbonated liquid filling material introduced in the container is minimized enough that the liquid filling material does not escape from the container when the filling head is moved out of the working position and the closing step is performed (See ¶ [0005] & ¶ [0025] - [0026]. See further ¶ [0028] - "In certain embodiments, after the filling product has been fed in, the filled container is subjected to a pressurizing gas at an absolute pressure of about 2 bar to 9 bar, in some embodiments at an absolute pressure of about 3.5 bar to 7 bar, and in other embodiments at an absolute pressure of about 3.8 bar to 5.5 bar. In this case, the pressurizing gas used can be an inert gas, for example CO.sub.2." & ¶ [0029] - "When the filled container is subjected to a pressurizing gas under increased pressure, for example to CO.sub.2, filling-product foam in the headspace of the filled container can be forced back and pushed into the container...").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kharchenko to incorporate the teachings of Meinzinger to include creating an overpressure within a pressure with the motivation of providing a method for controlling the filling of a container in a reliable manner using pressurized environments in the filling chamber, as recognized by Meinzinger in ¶ [0005] – [0007]. Further, it would be possible to prevent an over-foaming of a filled container, as recognized by Meinzinger in ¶ [0127].

Regarding claim 17, Kharchenko does not specifically teach wherein, before moving the filling head out of the working position after the filling step, the filled container is first depressurized from the defined filling pressure to the overpressure set in the surrounding pressure chamber of the filling station.
	Meinzinger teaches wherein, before moving the filling head out of the working position after the filling step, the filled container is first depressurized from the defined filling pressure to the overpressure set in the surrounding pressure chamber of the filling station (See at least ¶ [0025] - "...Towards the end of the filling operation, when the container is already largely filled with the filling product, equalization of the pressures between the pressure in the headspace of the container and the pressure of the filling product provided under positive pressure can take place, since the residual gas in the container can now rise to atmospheric pressure or to the pressure provided by the filling product..." See further ¶ [0129] - [0132] describing the filling, pressurizing, capping, and depressurizing processes).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kharchenko to incorporate the teachings of Meinzinger to include creating an overpressure within a pressure with the motivation of providing a method for controlling the filling of a container in a reliable manner using pressurized environments in the filling chamber, as recognized by Meinzinger in ¶ [0005] – [0007]. Further, it would be possible to prevent an over-foaming of a filled container, as recognized by Meinzinger in ¶ [0127].

Regarding claim 18, Kharchenko does not specifically teach wherein the overpressure set in the pressure chamber is between 4-10 bar.
	Meinzinger teaches wherein the overpressure set in the pressure chamber is between 4-10 bar (See ¶ [0023]. See further ¶ [0136] - "A positive pressure is generally present in the capping-head space 60. This positive pressure can be at an absolute pressure of about 2 bar to 9 bar, for example at a positive pressure with an absolute pressure of about 2.5 bar to 6 bar, or at a positive pressure which corresponds to the saturation pressure of the filling product 110...").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kharchenko to incorporate the teachings of Meinzinger to include creating an overpressure within a pressure with the motivation of providing a method for controlling the filling of a container in a reliable manner using pressurized environments in the filling chamber, as recognized by Meinzinger in ¶ [0005] – [0007]. Further, it would be possible to prevent an over-foaming of a filled container, as recognized by Meinzinger in ¶ [0127].

Regarding claim 19, Kharchenko does not specifically teach wherein, to close the container, the closure cap, which is arranged in the surrounding pressure chamber of the filling station, is pressed onto the opening of the container by the filling head at least up into a first sealing position.
	Meinzinger teaches wherein, to close the container, the closure cap (#104), which is arranged in the surrounding pressure chamber of the filling station, is pressed onto the opening of the container by the filling head at least up into a first sealing position (See ¶ [0131]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kharchenko to incorporate the teachings of Meinzinger to include creating an overpressure within a pressure with the motivation of providing a method for controlling the filling of a container in a reliable manner using pressurized environments in the filling chamber, as recognized by Meinzinger in ¶ [0005] – [0007]. Further, it would be possible to prevent an over-foaming of a filled container, as recognized by Meinzinger in ¶ [0127].

Regarding claim 20, Kharchenko does not specifically teach wherein the closure cap is a screw closure cap.
	Meinzinger teaches wherein the closure cap is a screw closure cap (See ¶ [0152] - "...The capper 62 can in this case, as shown in FIGS. 10-21, be a capper by means of which a crown cap is applied. In an alternative configuration, the capper 62 can also apply roll-on caps, screw caps or stoppers, however...").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kharchenko to incorporate the teachings of Meinzinger to include creating an overpressure within a pressure with the motivation of providing a method for controlling the filling of a container in a reliable manner using pressurized environments in the filling chamber, as recognized by Meinzinger in ¶ [0005] – [0007]. Further, it would be possible to prevent an over-foaming of a filled container, as recognized by Meinzinger in ¶ [0127].

Regarding claim 21, Kharchenko does not specifically teach wherein the pressing on of the closure cap by the filling head is performed by an axial pressing-on stroke movement of the filling head.
	Meinzinger teaches wherein the pressing on of the closure cap by the filling head is performed by an axial pressing-on stroke movement of the filling head (See Fig 4 illustrating the filling head {comprising #3/#62}. See further ¶ [0131] describing an axial pressing-on stroke movement of the filling head to press on the closure cap).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kharchenko to incorporate the teachings of Meinzinger to include creating an overpressure within a pressure with the motivation of providing a method for controlling the filling of a container in a reliable manner using pressurized environments in the filling chamber, as recognized by Meinzinger in ¶ [0005] – [0007]. Further, it would be possible to prevent an over-foaming of a filled container, as recognized by Meinzinger in ¶ [0127].

Regarding claim 22, Kharchenko does not specifically teach [elements of invention which Ref. A does not teach].
	Meinzinger teaches wherein the overpressure in the surrounding pressure chamber of the filling station is set in a CO2 atmosphere (See ¶ [0023] - "...As a result of the positive pressure at the respective saturation pressure, liberation of the CO.sub.2 from a carbonated filling product can be counteracted.").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kharchenko to incorporate the teachings of Meinzinger to include creating an overpressure within a pressure with the motivation of providing a method for controlling the filling of a container in a reliable manner using pressurized environments in the filling chamber, as recognized by Meinzinger in ¶ [0005] – [0007]. Further, it would be possible to prevent an over-foaming of a filled container, as recognized by Meinzinger in ¶ [0127].

Regarding claim 23, Kharchenko does not specifically teach wherein the overpressure set in the surrounding pressure chamber of the filling station is only depressurized to ambient pressure after the closure cap has been pressed onto the container opening.
	Meinzinger teaches wherein the overpressure set in the surrounding pressure chamber of the filling station is only depressurized to ambient pressure after the closure cap has been pressed onto the container opening (See at least ¶ [0025] - "Via the pressure gradient provided between the filling product and the container, abrupt filling of the container can be achieved. In this case, a conventional beer bottle can be filled with the filling product in about 0.3 seconds, for example, compared with the conventional filling time of about 4.5 seconds. In this case, the abrupt filling takes place substantially at the start of the filling operation. Towards the end of the filling operation, when the container is already largely filled with the filling product, equalization of the pressures between the pressure in the headspace of the container and the pressure of the filling product provided under positive pressure can take place, since the residual gas in the container can now rise to atmospheric pressure or to the pressure provided by the filling product...").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kharchenko to incorporate the teachings of Meinzinger to include creating an overpressure within a pressure with the motivation of providing a method for controlling the filling of a container in a reliable manner using pressurized environments in the filling chamber, as recognized by Meinzinger in ¶ [0005] – [0007]. Further, it would be possible to prevent an over-foaming of a filled container, as recognized by Meinzinger in ¶ [0127].

Regarding claim 24, Kharchenko teaches a device for simultaneously forming and filling a container (See abstract - "A method for forming and filling a container with liquid. The container being formed from a preform located within a mold and the method utilizing a hydraulic blow molding device that is coupled to a source of the liquid, which is used as the blow molding medium...") having an opening (See Figs 1 & 4, #52) with a liquid filling material (See Fig 4, #15/#16/#54);
at least one filling station (See Fig 4 - Fig 13 for filling station) that includes a mold (#28/#30/#32) for receiving a thermally conditioned preform (#10. See further ¶ [0073]), said mold predetermining a final contour of the container (See Figs 9-13 illustrating that the mold determines the final contour of the container), and
a filling head (Fig 4, #14) for introducing the liquid filling material into the preform under pressure (See filling steps illustrated in Figs 6-8) and thereby forming the container and filling the container with the liquid filling material (See ¶ [0075] - "...Engaging the blow nozzle 44 with the preform 10, the interior of the preform 10 is closed defining a preform inner volume. Then, the actuator 72 can further move the stretch rod 70 down to axially stretch the preform 70, and/or the actuator 62 can open the seal pin 63. Both movements can be independent, one starting before the other or vice versa up to a configuration illustrated in FIG. 7..." Specifically, see that "...the actuator 62 can open the seal pin 63..." prior to actuation of the stretch rod {#70}, thus filling the preform with the liquid filling material), said filling head including an axially displaceable stretching rod (#70) for axially stretching and guiding the preform during forming and filling (See ¶ [0075] - "...Engaging the blow nozzle 44 with the preform 10, the interior of the preform 10 is closed defining a preform inner volume. Then, the actuator 72 can further move the stretch rod 70 down to axially stretch the preform 70, and/or the actuator 62 can open the seal pin 63. Both movements can be independent, one starting before the other or vice versa up to a configuration illustrated in FIG. 7..." Specifically, see that "...the actuator 62 can open the seal pin 63..." prior to actuation of the stretch rod {#70}, thus filling the preform with the liquid filling material);
wherein the filling head (Fig 4, #14) is accommodated in the station such that the filling head is axially movably relative to the opening in the container (See Fig 4 illustrating that the filling head {#14} is axially spaced above the preform opening {#74}. See further ¶ [0073]) between an idle position in which the end of the filling head is spaced above the container opening and a working position in which the end of the filling head seals off the opening of the container (See the movement of the filling head {#14} between Figs 4 & 5, wherein the filling head moves axially {along line 'A'} from an initial position {Fig 4} towards a working position {Fig 5}).
	Kharchenko does not specifically teach a carbonated liquid filling material;
a device…  for closing the opening of the container after the container has been filled with the liquid filing material;
a capping unit for closing the opening of the container using a closure cap, said capping unit including a cap holder;
wherein a pressure chamber is provided in the filling station to accommodate the opening of the container, an end of the filling head facing toward the opening in the container and the cap holder having a cap arranged thereon in an externally sealed manner.
	Meinzinger teaches a carbonated liquid filling material (See ¶ [0003] - "The present invention relates to filling a container with a filling product in a beverage bottling plant, for example, for bottling a carbonated filling product, such as beer, soft drinks or mineral water, for example.");
a device…  for closing the opening of the container after the container has been filled with the liquid filing material (See ¶ [0125] - [0131] describing the filling of the container {¶ [0125] - [0130]} followed by the closing of the container {¶ [0131]});
a capping unit (See Fig 4) for closing the opening of the container using a closure cap (#104), said capping unit including a cap holder (See Fig 4, #62 illustrating cap holder. See further ¶ [0131] - "Once the filling-product line 3 has then been retracted and the centering bell 30 accordingly arranged in the parked position shown in FIG. 4, the capper 62 can be lowered and can apply the container cap 104, for example the crown cap, to the container 100. Accordingly, the container 100 is capped under the pressure which is present in the capping-head space 60 that is to say under a positive pressure.");
wherein a pressure chamber (#60) is provided in the filling station (Fig 4, #1) to accommodate the opening of the container (See Fig 4 illustrating that the opening of the container is accommodated within the pressure chamber), an end of the filling head facing toward the opening in the container (See Fig 4) and the cap holder having a cap arranged thereon in an externally sealed manner (See Fig 4 illustrating that the cap {#104} is arranged on the cap holder {#62} in an externally sealed manner {by virtue of the chamber being externally sealed}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kharchenko to incorporate the teachings of Meinzinger to include creating an overpressure within a pressure with the motivation of providing a method for controlling the filling of a container in a reliable manner using pressurized environments in the filling chamber, as recognized by Meinzinger in ¶ [0005] – [0007]. Further, it would be possible to prevent an over-foaming of a filled container, as recognized by Meinzinger in ¶ [0127].

Regarding claim 27, Kharchenko does not specifically teach wherein the closure cap is a screw closure cap, and wherein the filling head is configured to at least partially press the closure cap onto the container.
	Meinzinger teaches wherein the closure cap is a screw closure cap (See ¶ [0152] - "...The capper 62 can in this case, as shown in FIGS. 10-21, be a capper by means of which a crown cap is applied. In an alternative configuration, the capper 62 can also apply roll-on caps, screw caps or stoppers, however..."), and wherein the filling head is configured to at least partially press the closure cap onto the container (See ¶ [0034]. See further Fig 4 illustrating the filling head {comprising #3/#62}. See further ¶ [0131] describing an axial pressing-on stroke movement of the filling head to press on the closure cap).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kharchenko to incorporate the teachings of Meinzinger to include creating an overpressure within a pressure with the motivation of providing a method for controlling the filling of a container in a reliable manner using pressurized environments in the filling chamber, as recognized by Meinzinger in ¶ [0005] – [0007]. Further, it would be possible to prevent an over-foaming of a filled container, as recognized by Meinzinger in ¶ [0127].

Regarding claim 28, Kharchenko does not specifically teach wherein the cap holder provided in the pressure chamber is configured such that the closure cap is arranged in a waiting position before the container is filled, and the cap holder permits a displacement of the closure cap from the waiting position into a position between the container-facing end of the filling head and the opening of the container.
	Meinzinger teaches wherein the cap holder provided in the pressure chamber is configured such that the closure cap is arranged in a waiting position before the container is filled (See Fig 4 illustrating that the closure cap {#104} is arranged in a waiting position prior to the container being filled. See further ¶ [0119]), and the cap holder permits a displacement of the closure cap from the waiting position into a position between the container-facing end of the filling head and the opening of the container (See ¶ [0131] describing that the cap holder displaces the cap {#104} from a waiting position to the top of the container).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kharchenko to incorporate the teachings of Meinzinger to include creating an overpressure within a pressure with the motivation of providing a method for controlling the filling of a container in a reliable manner using pressurized environments in the filling chamber, as recognized by Meinzinger in ¶ [0005] – [0007]. Further, it would be possible to prevent an over-foaming of a filled container, as recognized by Meinzinger in ¶ [0127].

Regarding claim 29, Kharchenko does not specifically teach wherein the pressure chamber is connected to a feed line for a gas.
	Meinzinger teaches wherein the pressure chamber is connected to a feed line for a gas (See Fig 7, illustrating that the pressure chamber {#60} is connected to a feed line for gas {#5}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kharchenko to incorporate the teachings of Meinzinger to include creating an overpressure within a pressure with the motivation of providing a method for controlling the filling of a container in a reliable manner using pressurized environments in the filling chamber, as recognized by Meinzinger in ¶ [0005] – [0007]. Further, it would be possible to prevent an over-foaming of a filled container, as recognized by Meinzinger in ¶ [0127].

Regarding claim 33, Kharchenko does not specifically teach wherein the gas is C02.
	Meinzinger teaches wherein the gas is CO2 (See at least ¶ [0023] - "...As a result of the positive pressure at the respective saturation pressure, liberation of the CO.sub.2 from a carbonated filling product can be counteracted.").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kharchenko to incorporate the teachings of Meinzinger to include creating an overpressure within a pressure with the motivation of providing a method for controlling the filling of a container in a reliable manner using pressurized environments in the filling chamber, as recognized by Meinzinger in ¶ [0005] – [0007]. Further, it would be possible to prevent an over-foaming of a filled container, as recognized by Meinzinger in ¶ [0127].

Regarding claim 34, Kharchenko does not specifically teach wherein the filling head comprises a pressure equalization line between the pressure chamber and an interior of the container.
	Meinzinger teaches wherein the filling head comprises a pressure equalization line between the pressure chamber and an interior of the container (See Figs 4 & 7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kharchenko to incorporate the teachings of Meinzinger to include creating an overpressure within a pressure with the motivation of providing a method for controlling the filling of a container in a reliable manner using pressurized environments in the filling chamber, as recognized by Meinzinger in ¶ [0005] – [0007]. Further, it would be possible to prevent an over-foaming of a filled container, as recognized by Meinzinger in ¶ [0127].

Regarding claim 35, Kharchenko does not specifically teach wherein the pressure equalization line is controlled by a controllable valve.
	Meinzinger teaches wherein the pressure equalization line is controlled by a controllable valve (See Fig 7 illustrating a controllable valve #50).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kharchenko to incorporate the teachings of Meinzinger to include creating an overpressure within a pressure with the motivation of providing a method for controlling the filling of a container in a reliable manner using pressurized environments in the filling chamber, as recognized by Meinzinger in ¶ [0005] – [0007]. Further, it would be possible to prevent an over-foaming of a filled container, as recognized by Meinzinger in ¶ [0127].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov. The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
	/ANDREW M TECCO/             Primary Examiner, Art Unit 3731